Bell, J.,
dissenting. I concede that the courts of those states where this question has been considered have reached different conclusions, and that the decision reached by the majority herein can be supported by respectable authority outside Ohio. In my opinion, however, when our Constitution says, that “no person shall be held to answer for a capital, or otherwise infamous, crime unless on presentment or indictment of a grand jury,” it means that a person shall not be held in any other way for a capital, or otherwise infamous, crime. That being so, the court here lacked jurisdiction of the offense, and, there being no such jurisdiction in the court, there was nothing that could be waived by the defendant.
Peck, J., concurs in the foregoing dissenting opinion.